Citation Nr: 1540734	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.  

2.  Entitlement to service connection for a kidney disability.  

3.  Entitlement to service connection for voiding dysfunction.  

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with panic disorder and depressive disorder, currently evaluated as 70 percent disabling.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to September 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 and March 2010 rating decisions of the Columbia, South Carolina, and Winston-Salem, North Carolina, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a hearing at the RO in April 2014.  She appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In April 2014 correspondence, the Veteran requested a withdrawal of her appeal with respect to the claims of entitlement to service connection for a kidney disability and voiding dysfunction.  

2.  In September 2014 correspondence, the Veteran requested a withdrawal of her appeal with respect to the claim of entitlement to an increased rating for PTSD with panic disorder and depressive disorder.  

3.  In an unappealed March 2003 rating decision, service connection for tension headaches due to an undiagnosed illness was denied on the grounds that tension headaches were not shown during service or manifested to a compensable degree since service in the Southwest Asia Theater of Operations.  

4.  Evidence received since the March 2003 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for headaches.  

5.  The Veteran has had headaches since service and continues to experience headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the claims of entitlement to service connection for a kidney disability and voiding dysfunction, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal with respect to the claim of entitlement to an increased rating for PTSD with panic disorder and depressive disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for reopening a previously denied claim of service connection for headaches have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Through correspondence in April 2014 and September 2014, the Veteran has withdrawn the appeal with respect to the issues of entitlement to service connection for a kidney disability and voiding dysfunction, as well as the issue of entitlement to an increased rating for PTSD with panic disorder and depressive disorder, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues and the appeal with regard to those issues is dismissed.

II.  Reopened Claim

In a March 2003 rating decision, service connection for headaches was denied based on a finding that tension headaches due to undiagnosed illness were not shown during service or to a compensable degree since service in the Southwest Asia Theater of Operations.  The Veteran was notified of the decision and her appellate rights that same month.  No new and material evidence was received within one year of the notice letter.  See 38 C.F.R. § 3.156(b).  In addition, the Veteran did not appeal the March 2003 rating decision; thus, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 

A May 2009 VA examination report notes stressors associated with service-connected PTSD included an assault during which the Veteran was struck in the head and beaten in the face.  Attributes of the associated stress exposure during service were noted to include somatic headaches.  In addition, a May 2014 VA examiner determined that the Veteran had  migraine headaches as a result of a head injury during service, noting that it was well-documented that headaches can arise from trauma to the head such head injury during service when she hit her head on a door.  For purposes of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This information is material because the opinion linking headaches to a head injury. 

The Board finds that the evidence received since the March 2003 rating decision regarding service connection for headaches is new and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening is warranted for this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed on the merits below.  


III.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected and once established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran seeks service connection for headaches.  She maintains that she began having headaches during service and has had headaches ever since.  Lending credibility to her assertions are service treatment records documenting complaints of headaches.  The Board notes that the December 1980 service entrance examination report shows that the head was normal and on the accompanying medical history she denied frequent or severe headaches.  

A July 1982 service treatment record notes a bump and small contusion on her forehead as a result of having hitting her head on a door.  The assessment was head injury.  The Board notes that complaints of headache in October 1982 were attributed to possible flu; to gastritis in January 1983; to hypoglycemia in August 1983; to a viral syndrome in November 1983; to an upper respiratory infection in February 1987; to a possible pregnancy in June 1989; and to a viral upper respiratory infection versus strep throat in August 1989.  Regardless, a head injury resulting in headache was incurred during service.  

In addition, the Board notes the March 2003 rating the decision reflects the RO's determination tension headaches due to undiagnosed illness were not shown during service or to a compensable degree since the Veteran's service in the Southwest Asia Theater of Operations.  The March 2014 VA examination report, however, reflects a diagnosis of migraine headaches with symptoms to include blurred vision occurring more than once per month.  

Further, the May 2009 VA examiner concluded that the Veteran had somatic headaches as a result of service-connected PTSD, and the Axis III diagnosis entered was migraine headaches.  On the other hand, a June 2014 VA addendum is to the effect that the Veteran's headaches were not related to PTSD.   

Additionally, the May 2014 VA examiner determined that the Veteran had migraine headaches as a result of a head injury during service.  The Board notes that in view of the documented head injury during service, the June 2014 VA addendum opinion to the effect that in the absence of a head injury during service the Veteran's headaches were not related to service matters not.  The May VA examiner specifically stated that it well-documented that headaches can arise from trauma to the head such as the head injury sustained during service when the Veteran hit her head on a door.  

In consideration of the evidence of record, the Board does not find that the Veteran's headaches are best characterized as an undiagnosed illness as her headaches can be attributable to a clinical diagnosis.  Whether viewed as part and parcel of her PTSD, or viewed as a separate entity, the Board finds that the Veteran has had headaches since service and continues to experience headaches, particularly when reasonable doubt is resolved in her favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for headaches.


ORDER

The appeal with respect to the claims of entitlement to service connection for a kidney disability and voiding dysfunction, and entitlement to an increased rating for PTSD with panic disorder and depressive disorder, is dismissed.

Service connection for headaches is granted.  


REMAND

The Veteran seeks entitlement to a TDIU based on service-connected disabilities.  As reflected above, the Board granted entitlement to service connection for headaches.  Accordingly, the question of entitlement to TDIU may be impacted by the initial rating assigned by the AOJ for the Veteran's newly service-connected headaches in implementing this decision.  Therefore, the issue of entitlement to TDIU is remanded as intertwined with the implementation of this Board decision by the AOJ.  Prior to adjudicating the claim in the first instance given these new circumstances, the AOJ should obtain an opinion for this claim.

Accordingly, this issue is REMANDED for the following actions:

1.  Implement the grant of service connection for headaches.  

2.  Obtain an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, preclude her from following and securing substantially gainful employment.  The complete claims file should be reviewed, and a comprehensive rationale or explanation should be provided.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and return the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


